

116 HR 8628 IH: Global Small Business Network Act
U.S. House of Representatives
2020-10-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8628IN THE HOUSE OF REPRESENTATIVESOctober 20, 2020Mr. Castro of Texas (for himself, Mr. Larsen of Washington, and Mrs. Wagner) introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo support the establishment of small business development centers internationally and promote international commerce, and for other purposes.1.Short titleThis Act may be cited as the Global Small Business Network Act.2.FindingsCongress finds the following:(1)Small businesses empower citizens of a country, strengthen communities, provide employment to millions, and form the backbone of the United States economy.(2)Small business concerns across the United States have benefitted from access to technical assistance, regulatory guidance, and educational programs through small business development centers (referred to in this Act as SBDC) in the United States.(3)The SBDC model has successfully been adopted in Central America, South America, and the Caribbean, through assistance from the Small Business Network of the Americas’ initiative funded through the Department of State.(4)The Small Business Network of the Americas’ initiative is a highly effective program that works with host governments in the Americas to establish small business development centers, primarily funded by the host governments.(5)SBDC networks outside the United States serve as important conduits of commerce with the United States, providing important information, tools, and regulatory guidance to small businesses interested in trading with the United States.(6)The establishment of SBDCs in other parts of the world promotes opportunities for small businesses to thrive and engage with the United States economy.3.Global and regional networks(a)Global Small Business Network(1)EstablishmentThe Secretary of State, in consultation with the Administrator of the United States Agency for International Development and the Administrator of the Small Business Administration, is authorized to establish and administer a Global Small Business Network program.(2)PurposeThe purpose of the Global Small Business Network program is to—(A)enhance the ability of small business concerns in the United States that are affiliated with a small business development center to export to foreign markets and take part in international commerce; and(B)facilitate partners for small business concerns in the United States and resilient business environments in foreign countries through the development of small business development centers in foreign countries.(3)AffiliationThe Secretary of State shall determine if a small business development center in a foreign country may affiliate with and participate in the Global Small Business Network program.(4)CoordinationThe Secretary of State may coordinate with a national or local government of a foreign country that agrees to assist with developing small business development centers in such country pursuant to a grant awarded under subsection (c).(5)Duplication of effortsThe Secretary of State shall leverage existing programs administered by the Department of State, the United States Agency for International Development, and other United States Government agencies for the purposes of the Global Small Business Network program.(b)Regional networks(1)Small Business Network of the AmericasThe Secretary of State may establish a Small Business Network of the Americas for purposes of allowing national and local governments of a foreign country located in Western Hemisphere to participate in the Global Small Business Network program.(2)ASEAN Small Business NetworkThe Secretary of State may establish an ASEAN Small Business Network for purposes of allowing national and local governments of a foreign country that is a member state of the Association of Southeast Asian Nations to participate in the Global Small Business Network program.(c)Grants(1)In generalThe Secretary of State may make grants to any qualified entity that submits an application in such form, and satisfying such requirements, as the Secretary may require.(2)Types of grantsA qualified entity may receive a grant for one or both of the following purposes:(A)To assist national and local governments of a foreign country to develop a small business development center, or multiple centers, in such country, regardless of whether such country participates in a regional network described in subsection (b).(B)To promote economic connectivity between small business concerns in the United States and economies covered by the Global Small Business Network, including through an internet platform to—(i)enhance the ability of small business concerns in the United States to take part in international commerce; and(ii)facilitate the growth of small businesses in foreign countries through the development of small business development centers in foreign countries.(d)Authorization of appropriationsThere is authorized to be appropriated to the Secretary of State $2,000,000 for each of fiscal years 2022 through 2026, in addition to amounts otherwise available for economic activities and foreign assistance, to carry out this section. With respect to each such fiscal year, the Secretary is authorized to use—(1)up to $1,000,000 of such amount to establish and operate the Small Business Network of the Americas; and(2)up to $1,000,000 of such amount to establish and operate the ASEAN Small Business Network.(e)Report(1)In generalNot later than one year after the date of enactment of this Act and every two years thereafter for a period of four years, the Secretary of State, in consultation with the Administrator of the United States Agency for International Development and the Administrator of the Small Business Administration, shall submit to the Committee on Foreign Affairs of the House of Representatives, the Committee on Foreign Relations of the Senate, the Committee on Small Business of the House of Representatives, and the Committee on Small Business and Entrepreneurship of the Senate a report on the status of the Global Small Business Network program.(2)ElementsEach report required by paragraph (1) shall include the following:(A)An assessment of support provided to small business concerns in the United States that have utilized programs through the Global Small Business Network, including information on the number of businesses supported, the geographic location of such businesses, the number of jobs supported, and the amount of economic activity generated.(B)A description of methods and strategies to develop small business development centers in foreign countries for the two years after the date of such report.(C)A list, and the current status, of all operating small business development centers in foreign countries that are affiliated with the Global Small Business Network program.(D)A list, and the current status, of all new small business development centers in foreign countries set up through the Global Small Business Network program in the two years before the date of the report, even if no longer affiliated with the Global Small Business Network program.(E)A description of the estimated timelines for national and local governments of a foreign country participating in the Small Business Network of the Americas and the ASEAN Small Business Network to—(i)complete the creation of a small business development center in such country; and(ii)establish connections between such a small business development center with small business development centers in the United States.(F)A description of international commercial activity resulting from participation in the Global Small Business Network program.(f)DefinitionsIn this section:(1)Qualified entityThe term qualified entity means an entity that is—(A)an institution of higher education (as such term is defined in section 102 of the Higher Education Act of 1965 (20 U.S.C. 1002)), except that such term does not include institutions described in section 102(a)(1)(c) of such Act;(B)a consortium of two or more institutions of higher education described in subparagraph (A); or(C)a nonprofit entity with experience in operating or working with small business development centers in the United States.(2)Small business concernThe term small business concern has the meaning given the term under section 3(a) of the Small Business Act (15 U.S.C. 632(a)).(3)Small business development centerThe term small business development center—(A)with respect to a center located in the United States—(i)has the meaning given such term in section 3 of the Small Business Act (15 U.S.C. 632); and(ii)includes a women’s business center, as such term is used under section 29 of the Small Business Act (15 U.S.C. 656); and(B)with respect to a center located in a foreign country, means an entity that—(i)provides small business-oriented employment or natural resources development programs;(ii)promotes studies, research, and counseling concerning the managing, financing, and operation of small businesses;(iii)provides management and technical assistance regarding small business participation in international markets and international commerce, including with the United States;(iv)provides delivery or distribution of services and information described in this subparagraph; or(v)provides access to business analysts who can refer a small business to available experts.